Opinion by
Judge MacPhail,
This appeal1 raises in this Court for a third time the issue of whether interest received by a financial institution subject to the provisions of The Mutual Thrift Institutions Tax Act (MTITA), Act of June 22, 1964, P.L. 16, as amended, 72 P.S. §§1986.1-1986.6 *285may be considered in determining the tax due pursuant to that Act, where the interest arises from obligations which are generally tax exempt under the provisions of the Act of August 31, 1971 (Act 94), P.L. 395, 72 P.S. §§4752-1 and 4752-2.
Petitioner, Philadelphia Saving Fund Society (PSFS), appeals here from an order of the Board of Finance and Bevenue (Board) which denied the petition for review filed by PSFS from the refusal of the Departments of Bevenue and Auditor General to resettle its MTITA tax for the year 1971. The basis upon which resettlement was sought was that interest from obligations of the Pennsylvania Turnpike Commission, the City of Philadelphia, the School District of Philadelphia, the Food Distribution Center and the Levittown Educational Foundation should be excluded from the computation of its MTITA tax. We affirm the Board.
This Court adopts the stipulation of facts and first amendment to stipulation of facts filed by counsel for the litigants as the pertinent facts for a determination of the issue now before us.
PSFS contends that the provisions of Act 94 are clear that such interest must be excluded. The Commonwealth relies upon our prior decisions in Commonwealth v. Commomvealth Federal Savings and Loan Association of Norristown, 29 Pa. Commonwealth Ct. 222, 370 A.2d 409 (1977) and First Federal Savings and Loan Association of Hasleton v. Commonwealth, 25 Pa. Commonwealth Ct. 359, 360 A.2d 773 (1976) as controlling.
PSFS admits, as it must, that both of our prior cases held that notwithstanding the provisions of Act 94, franchise or excise taxes may be measured by property, including obligations of the United States and the Commonwealth, or the income therefrom, which would not, of itself, be amenable to a direct property *286tax. PiSFS urges, however, that those decisions were in error and should be reconsidered by us. We decline to do .so because we believe that the reasoning and case citations in support thereof are and should remain the law of this Commonwealth.
As we have noted, PSFS contends that the plain language of Act 942 will admit of no conclusion other than that the clear intent of the legislature was to exempt certain governmental and authority obligations from all taxation except inheritance and estate taxes. This contention is answered in Norristown by distinguishing a property tax on income from a franchise tax on the privilege of doing business in Pennsylvania. It is not the interest per se that is being taxed, it is the privilege of doing business that is being taxed and the measure of that tax is in this instance the net income or earnings of the institution from all sources. This conclusion is supported by a long line of federal and state cases including the United States Supreme Court opinion in Flint v. Stone Tracy Co., 220 U.S. 107 (1911), where it was held that obligations otherwise *287free from taxation were properly includable to determine a corporate tax measured by income of the corporation from all sources. See also Werner Machine Co., Inc. v. Director of Division of Taxation, Department of Treasury, State of New Jersey, 350 U.S. 492 (1956); Commonwealth v. National Biscuit Co., 390 Pa. 642, 136 A.2d 821 (1957), appeal dismissed, 357 U.S. 571 (1958); Commonwealth v. Ford Motor Co., 350 Pa. 236, 38 A.2d 329 (1944), appeal dismissed, 324 U.S. 827 (1945); Philadelphia Contributor ship for Insurance v. Commonwealth, 98 Pa. 48 (1881).3
PSPS next contends that since Act 94 specifically excludes inheritance and estate taxes from the exemption provisions, no other privilege taxes can be excluded. There is case law authority for the proposition that inheritance and estate taxes are succession taxes on the privilege of receiving at death the property possessed by a decedent. Tack’s Estate, 325 Pa. 545, 191 A. 155 (1937). There is nothing in the language of Act 94, however, to indicate that the otherwise tax exempt obligations would be subject to inheritance and estate taxes because those taxes were privilege taxes. In fact, the legislature may have provided the exception for inheritance and estate taxes solely because of the decision reached in Tack’s Estate *288and its progeny. In any event, we cannot accept as valid the argument that the statutory exceptions per se preclude the imposition of any other privilege or excise tax. PSFS argues also that the MTITA is an income tax. While the distinctions between property taxes, income taxes, franchise taxes, excise taxes and privilege taxes have not been honed to a very sharp edge by the courts, there are certain guidelines. It is true that the characterization of the nature of the tax is not controlling but it is also true that such characterization is entitled to much weight. Stone Tracy Co. Here the legislature has clearly categorized this tax as an excise tax. One standard for distinguishing a property tax from a franchise or excise tax is the method adopted for imposing the tax and for fixing the amount thereof. Commonwealth v. Columbia Gas and Electric Corp., 336 Pa. 209, 8 A.2d 404 (1939). In the case sub judice, the legislature uses the net income of the institution as the measure of the tax. Institutions subject to the MTITA receive their privilege to transact business from the sovereign, i.e., the Commonwealth. A fair measure of the value of that privilege is the net earnings the institution derives from it. We are satisfied that the MTITA is a true excise tax and not an income tax.4 Hazleton.
PSF.S states that the result of the MTITA tax is the same as if it were an income tax and that this frustrates the purpose of Act 94. Even if we would accept the premise of this argument, we cannot agree that it would lead to the conclusion that PSFS urges upon us. The legislature determines the subjects of taxation *289and while one piece of tax legislation may seemingly frustrate the purpose of another, that is clearly within the prerogative of the legislature. In Werner Machine Co., a New Jersey corporate franchise tax was upheld where the income from Federal bonds was included in a determination of the amount of tax due. The Court said, “This Court has consistently upheld franchise taxes measured by a yardstick which includes tax-exempt income or property, even though a part of the economic impact of the tax may be said to bear indirectly upon such income or property.” Id., 350 U.S. at 494.
One of the least worthy of BSFS’s arguments is that if we do not reverse our prior rulings, tax exempt obligations may become subject to other taxes. This is pure speculation. An identical argument was dismissed in Norristown as “not yet ripe.”
Based upon the foregoing, our conclusion of law is that interest from obligations exempt from taxation under Act 94 may be included in the measurement of the tax due from an institution subject to the provisions of MTITA.5
.Order
The decision of the Board of Finance and Revenue refusing the petition of Philadelphia Saving Fund Society for resettlement is hereby affirmed. Unless exceptions are filed within 30 days hereof, the Chief Clerk is hereby directed to enter judgment in favor of the Commonwealth and against the Appellant in the amount of $1,298,049.81 and mark the same satisfied, said amount having previously been paid by Philadelphia Saving Fund Society.

 This case was assigned to the opinion writer September 13, 1983.


 Section 2 of Act 94, 72 P.S. §4752-2 provides as follows:
Notwithstanding the provisions of any law presently or hereafter enacted to the contrary, 'ail obligations, their transfer and the income therefrom (including any profits made on the sale thereof), issued by the Commonwealth, any public authority, commission, board or other agency created by the .Commonwealth, any political subdivision of the Commonwealth or any public authority created by any such political subdivision, shall at all times be free from taxation for State and local purposes within the Commonwealth except that any such obligations, which prior to the effective date of this 'act were subject to inheritance and estate taxation under .the provisions of other existing acts of the General Assembly, shall continue to be subject to such taxation and any obligations issued after the effective date of this act .which, but for this act, would be subject to inheritance and estate taxation, shall be subject to such taxation.


 See also The Dale National Bank v. Commonwealth, Pa. , 465 A.2d 965 (1983) where our Supreme Court held that although it was improper for the Board of Finance and Revenue 'to take into consideration obligations of the United States in determining 'the bank’s bank shares tax, state and municipal obligations need not be excluded. In construing the pertinent section of Act 94 at issue in the case now before us, Chief Justice Roberts wrote for a unanimous court:
Here, it is clear that the bank shares tax is imposed on capital owned and employed by petitioner in its banking operations, which capital is a property interest separate from the state and municipal obligations themselves.
Id., slip op. at 9.


 We observe, in light of the olear precedent in support of our holding here and the fact that differently worded statutes and ordinances require individualized interpretation, that our recent decision in Coney Island II, Inc. v. Pottsville Area School District, 72 Pa. Commonwealth Ct. 461, 457 A.2d 580 (1983) does not require a different result, as urged by PSFS.


 In light of this conclusion it is unnecessary for us to rule on the Commonwealth's contention that the Food Distribution Center and Levittown Educational Foundation are not entitled to tax exemption under Act 94.